Exceptions overruled. The denial of the defendant’s motions for a directed verdict and for the entry of a verdict for the defendant under leave reserved was right. The testimony tended to show that a bartender, employed by the defendant in its café, served the plaintiff’s assailant with liquor for some time after he was obviously intoxicated and in a period when he was moving about the café imposing himself on patrons, cadging drinks from them, and in the course of this action using abusive or insulting language. There was also testimony that the assault on the plaintiff, a patron, came after the plaintiff had asked the bartender to eject the offender. Such conduct by a drunken person carried with it the menace of violence. Failure to protect the plaintiff from this menace could have been found to be a breach of the duty owed to him. McFadden v. Bancroft Hotel Corp. 313 Mass. 56, 59-60. Kane v. Fields Corner Grills, Inc. 341 Mass. 640, 641-643. There was also evidence of negligence in the serving of liquor to an intoxicated person in violation of G. L. c. 138, § 69. This violation could have been found to be a contributing cause of the injury. See Monroe v. Vassalotti, 340 Mass. 764, 766; Falvey v. Hamelburg, 347 Mass. 430, 434-435.